DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 06 September 2019 canceling claims 1-11 and adding claims 12-30, as well as amending the specification and replacing the abstract.  Claims 12-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The foreign patent documents 2 through 7 listed on the IDS are found in the file wrapper of application 15/737,359.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “adherence modulating system” in claims 12 and 29.  Here, the generic placeholder “system” is coupled with the functional language “adherence modulating”.  The disclosure at p. 9, lines 19-28 teaches that suitable adherence modulating systems include silicone resins or linear polymers bearing vinyl, epoxy, vinyl ether functions, etc., and also are described in patent application FR-A-2,825,713.  An example adherence modulating system product marketed by the company Bluestar Silicones under the name SILCOLEASE ® UV 200.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 26 and 30 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 26, the claim should recite “…wherein all layers of the backing comprise radical low-density polyethylene.” to be grammatically correct.
Claim 30 should refer to the additional claimed step as “(c) removing the pressure-sensitive adhesive film from the metal surface.” to be consistent with the steps (a) and (b) specified in claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the reference to “steel” lacks sufficient antecedent basis as no such steel is referred to in claims 12 or 18, upon which this claim depends.  The Examiner suggests amending the claim to recite “The method of claim 20, wherein the steel is stainless steel.” which provides proper antecedent basis for this term.  See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Forier et al. (U.S. Pub. 2016/0107425) in view of Kessel et al. (WO 94/28080 A1) and Stelter et al. (U.S. Pub. 2009/0095400).
	Regarding claims 12 and 22, Forier et al. is directed to a pressure-sensitive adhesive (PSA) surface protection film used during laser cutting (paragraph 0009).  The PSA is wound onto a roll as described at p. 2, [0015] and thus must be unwound for use.  Forier does not specify the width of the PSA film on the roll, noting only that samples of “appropriate dimensions” are cut from the PSA film for evaluation, see p. 7, [0084].
	Forier et al. teaches applying the PSA film to a metal surface, see p. 6, [0056], reading on step (b) as claimed.
	The protection film comprises a PSA layer provided on a surface of a white resin film having a single or multi-layer construction (paragraph 0013).  The resin film may be made of polyethylene (paragraph 0037); all the embodiments of the Examples employ three layer resin films with polyethylene in each layer (Table 1 and 2).  The opposite surface of the resin film comprises a releasable surface (paragraph 0015).  The releasable surface may be formed by subjecting the back surface of the resin film to a commonly used release agent, such as a silicone-based release agent (paragraph 0043).
	The PSA is preferably a rubber-based PSA, such as a natural or synthetic rubber based PSA (paragraphs 0046-0047).  The thickness of the PSA layer is 0.5-50 m (paragraph 0051).  The film may be used to protect stainless steel substrates during laser cutting (paragraph 0100).  In the embodiment of Example 1, the resin film comprises a tri-layer construction with a central layer comprising polyethylene and a colorant while the PSA comprises 100 parts natural rubber, 70 parts tackifier, 2 parts anti-aging agent, and 3 parts crosslinking agent and is applied from a solution of toluene - i.e. hydrocarbon solvent (paragraphs 0061-0074 and Table 1).  At these amounts, the resulting PSA film would be composed of 57.1% natural rubber, 40% tackifier, 1.1% anti-aging agent, and 1.7% crosslinking agent.  This meets the adhesive composition limitations of claims 12 and 22.
	While Forier et al. exemplify an embodiment wherein their PSA composition is applied from a toluene solution onto a polyethylene film, the reference is silent regarding the solids concentration of the solution and does not teach that the concentration was about 5 to 40 wt% as recited in claim 12.  However, it would have required no more than routine experimentation within the ability of the ordinarily skilled artisan to determine a workable concentration for the coating composition.  Moreover, since this composition is formed from a natural rubber composition that reads on the rubber adhesive of the claimed invention, is applied to a polyethylene substrate that reads on the backing of the claimed invention, and is used to form a protective film for laser cutting as done by the claimed invention, one of ordinary skill in the art would expect the workable concentration derived at though routine experimentation by one of ordinary skill in the art to fall within the claimed range.
	Regarding the glass transition temperature and elastic modulus of the rubber adhesive, one of ordinary skill in the art would understand these to be material properties.  Since the PSA composition exemplified by the Examples of Forier et al. is formed from a composition containing natural rubber, tackifier, anti-aging, and crosslinking agents in the same concentration as the claimed invention and is capable of performing the same function as the claimed invention, one of ordinary skill in the art would expect it to intrinsically possess a glass transition temperature and elastic modulus within the ranges recited in the instant claims.
	Forier et al., while teaching that a commonly used silicone release agent may be applied to the resin film to form the releasable surface, does not teaching the use of an epoxy-modified silicone as the release agent.
	Kessel et al. is directed to an epoxypolysilicone release composition for use with PSA tape designed to have a low noise unwind (page 1, lines 5-8).  The composition is cured with a cationic photoinitiator in a preferred amount of 1 to 10 parts per 100 parts epoxypolysilicone (page 9, line 19-page 10, line 8).  The release coating may be applied to polyethylene backing substrates (page 11, lines 22-36) and may be used in conjunction with natural rubber pressure sensitive adhesives (page 12, lines 15-19).  The coating may be applied at a thickness of 0.5 m (page 17, lines 6-13).
	It would have been obvious to one of ordinary skill in the art to use the composition of Kessel et al. as the silicone release agent of Forier et al. to yield a finished product having a low noise unwind.
	Forier et al. and Kessel et al. do not specify the width of the PSA film to be within the range of 950mm to 2700mm as in step (a) as claimed.
Stelter also describes a surface protection adhesive sheet for protecting a substrate, see title, abstract, and p. 1, [0001].  The protection sheet is unwound from a roll as shown in FIG. 3 and described at p. 2, [0038] and p. 3, [0042].  In an embodiment, the roll is about 1.2 meters wide (1200 mm) and about 45 meters long, see p. 3, [0042].  This reads on step (a) as claimed.  Exemplary adhesives used with the sheet include those comprising natural and synthetic rubbers, see p. 4, [0058].  The surface protection sheet is applied to stainless steel and peeled away after use, see p. 5, [0083].  
Stelter, Forier, and Kessel each describe pressure sensitive adhesive sheets which may be used with natural rubber adhesives. The adhesive sheets of Forier and Stelter are used as surface protection sheets and are unwound from rolls before being applied to metal surfaces.  Thus the references are analogous as they are similar in structure, composition, and purpose.
It would have been obvious to have used the natural rubber adhesive composition of Forier and release composition of Kessel with the adhesive sheet size of Stelter to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the references as they are disclosed to be suitable with natural rubber-based adhesives, and thus there is a reasonable expectation of success.  The width of the adhesive roll would be selected based on the size of the surface to be protected.  Stelter teaches using the surface protection sheets to mask portions of automobiles during painting operations, and thus sheets having a width the size of portions of an automobile to be masked (such as the front windshield, side windows, rear window, and tires) would be easier to install and more efficient at masking than overlaying multiple smaller masking sheets.
	Regarding claim 13, the embodiments of the Examples of Forier et al. illustrates the use resin films in which all the layers of the resin film comprise polyethylene.  While the reference is silent as to the type of polyethylene, one of ordinary skill in the art would have immediately envisaged radical low-density polyethylene as this is the cheapest and most commonly used type of polyethylene.  Alternatively, it would have been obvious to one of ordinary skill in the art to use a radical low-density polyethylene as the polyethylene for the resin film of Forier et al. since it is inexpensive and readily available.
Regarding claim 14, Forier et al. teaches the embodiment of Example 1, in which the PSA composition includes 2 parts of anti-aging agent, reading on the additive as claimed.
	Regarding claims 15, 16, 18, and 19, since the Forier et al. and Kessel et al. teach the same materials (i.e. natural rubber comprising tackifier and crosslinking agent, and an epoxy modified silicone) for the same purposes (i.e. pressure sensitive adhesive and release coating) used in the same application (i.e. protective film for laser cutting), one of ordinary skill in the art would expect the coating thicknesses recited by Forier et al. and Kessel et al. to intrinsically meet the limitations of claims 5, 7, 15, and 16.  Alternatively, it would have required no more than routine experimentation within the ability of the ordinarily skilled artisan to determine a workable coating weights for the adhesive and release coating.  And, since this composition is formed from a natural rubber composition that reads on the rubber adhesive of the claimed invention, is applied to a polyethylene substrate that reads on the backing of the claimed invention, and is used to form a protective film for laser cutting as done by the claimed invention, one of ordinary skill in the art would expect the workable coating weights derived at though routine experimentation by one of ordinary skill in the art to fall within the claimed range.
Regarding claim 17, Regarding the glass transition temperature and elastic modulus of the rubber adhesive, one of ordinary skill in the art would understand these to be material properties.  Since the PSA composition exemplified by the Examples of Forier et al. is formed from a composition containing natural rubber, tackifier, anti-aging, and crosslinking agents in the same concentration as the claimed invention and is capable of performing the same function as the claimed invention, one of ordinary skill in the art would expect it to intrinsically possess a glass transition temperature and elastic modulus within the ranges recited in the instant claims
Regarding claims 20 and 21, Forier et al. teaches applying the adhesive to BA steel, which stands for Bright Annealed steel. This is a type of stainless steel.  See p. 6, [0056].  Likewise, Stelter et al. teaches applying the surface protection sheet to stainless steel, see p. 5, [0083].  
Regarding claims 23-26, Forier et al. teaches that the protection film comprises a PSA layer provided on a surface of a white resin film having a single or multi-layer construction (paragraph 0013).  The resin film may be made of polyethylene (paragraph 0037); all the embodiments of the Examples employ three layer resin films with polyethylene in each layer (Table 1 and 2).  
	While the reference is silent as to the type of polyethylene, one of ordinary skill in the art would have immediately envisaged radical low-density polyethylene as this is the cheapest and most commonly used type of polyethylene.  Alternatively, it would have been obvious to one of ordinary skill in the art to use a radical low-density polyethylene as the polyethylene for the resin film of Forier et al. since it is inexpensive and readily available.
	Regarding claims 27 and 28, Forier et al. teach that the rubber component of the PSA may be natural or synthetic rubber and the courts have held that it is prima facie obvious to combine two compositions (e.g. natural and synthetic rubbers) each of which is taught by the prior art to be useful for the same purpose (e.g. rubber component of PSA), in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claim 29, the amount of adherence modulating system in the varnish may be 0 parts by weight, and thus this component is optional and not required by the claim.
Regarding claim 30, Stelter et al. teaches that the surface protection sheet is applied to stainless steel and peeled away after use, see p. 5, [0083].  
	


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759